Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is in response to applicant’s communication filed on 12/14/21. Claims 1-9 and 11-23 are pending in this application. 
Information disclosure Statement
The information disclosure statement filed on 09/16/21 has been received and is being considered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Unelected claims 18-23 (without traverse) are hereby canceled by way of this examiner’s amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
1. A semiconductor processing tool, comprising: a bondhead, having:
a first side;
a second side spaced at a distance from the first side and defining a thickness of the bondhead;:
a first port extending from the first side of the bondhead toward the second side;

thickness and positioned laterally from the first port toward a perimeter of the bondhead, the first channel forming an elongate opening in the second side of the bondhead;
a recessed surface disposed at least partially around the perimeter of the bondhead laterally outward from the first channel and the second surface, wherein the recessed surface is inset from the second side of the bondhead toward the first side such that a recessed distance between the first side and the recessed surface is less than the thickness;
a second port extending from the first side of the bondhead toward the recessed surface; and
a second channel fluidly coupled to the second port and extending from the recessed surface toward the first side to a second distance less than the thickness and extending laterally along the recessed surface at least partially surrounding the first channel, the second channel forming an elongate opening in the recessed surface; and a first flow unit fluidly coupled to the bondhead and configured to withdraw fluid from one or more of the first channel and the second channel, as recited in amended claim 1. Claims 2-8 depend from claim 1 and are also allowable.
A semiconductor processing tool, comprising:
a bondhead having a port extending from a first side of the bondhead toward a second side, and a first channel fluidly coupled to the port and extending in a lateral direction from the port along the second side toward a perimeter of the bondhead, the first channel forming an elongate opening in the second side of the bondhead;
a vacuum manifold having a first conduit with at least a portion extending along and spaced apart from a side of the bondhead and positioned laterally outward from the perimeter of the bondhead, the first conduit having a first vacuum opening positioned laterally outward from the perimeter of the bondhead between the first side and the second side; 
a first flow unit fluidly coupled to the bondhead and configured to withdraw fluid from the first channel; and
a second flow unit fluidly coupled to the vacuum manifold and configured to withdraw fluid through the first conduit, as recited in amended claim 9. Claims 11-17 depend from claim 9 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
This office action interprets the vacuum manifold’s opening as a lateral opening, as disclosed in fig 1b, the opening with recessed surface 106 is not disclosed in the cited art.

Discussion of Related Art
Wirz (US 20210159206 A1) discloses a bondhead, having: a first port extending from a first side of the bondhead toward a second side; a first channel fluidly coupled to the first port and extending in a lateral direction from the first port along the second side toward a perimeter of the bondhead, the first channel forming an elongate opening in the second side of the bondhead; a recessed surface disposed at least partially around the perimeter of the bondhead laterally outward from the first channel, the recessed surface positioned inset from the second side of the bondhead; a second port extending from the first side of the bondhead toward the recessed surface; and a second channel fluidly coupled to the second port and extending in a lateral direction along the recessed surface at least partially surrounding the first channel, the second channel forming an elongate opening in the recessed surface; and a first flow unit fluidly coupled to the bondhead and configured to withdraw fluid from one or more of the first channel and the second channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/
Primary Examiner
Art Unit 2813